Exhibit 10.2

February __, _____

Director Name
Director Address

Dear ________:

I am pleased to advise you that the shareholders approved Emerson’s Directors
Restricted Stock Plan. A summary of the Plan and a copy of the complete Plan are
attached hereto as Exhibit A for your reference.

Your restricted stock award under the Plan for this year will be valued at
$75,000. Accordingly, your ____ restricted stock grant is ___________ shares of
Emerson common stock, based upon a fair market value on February __, ____ of
_________ per share.

Your award of restricted stock under the Plan will need to be reported to the
Securities and Exchange Commission on a Form 4 within two business days after
the award. The procedures for reporting your award are described in Exhibit B
hereto.

You will not be taxed on the value of the shares until the restrictions lapse
UNLESS you elect otherwise by making a Section 83(b) election. However, the
dividends you receive on the shares are taxable when received. Instructions on
tax reporting that are relevant to this grant and a Section 83(b) election form
are attached hereto as Exhibit C.

Dividends received on your restricted shares may be automatically reinvested in
additional shares of Emerson stock through Emerson’s Dividend Reinvestment Plan;
however such reinvestment will not impact the taxability of your dividends. You
may choose to reinvest all or only a portion of the dividends paid on your
Emerson stock. No fees or commissions are charged on the automatic reinvestment
of dividends. Additional information on the Dividend Reinvestment Plan can be
found on the Company website (www.gotoemerson.com) under the Investor Relations
tab. You may contact _______, Director Investor Relations, at _________ for an
enrollment form.

If you have any questions, don't hesitate to call me at __________.

Personal regards,

--------------------------------------------------------------------------------


EXHIBIT A

The principal provisions of the Restricted Stock Plan for Non-Management
Directors are as follows:

 * only non-management Directors are eligible to participate;
 * the Corporate Governance/Nominating and Public Policy Committee will
   determine the portion of the annual retainer to be paid each year in
   restricted stock;
 * the number of restricted shares will be based upon the average of the high
   and low trading prices for Emerson stock reported by the NYSE on the date of
   award;
 * the restricted shares may not be transferred during your tenure on the Board
   and will be held by our transfer agent, Mellon Investor Services, until the
   restrictions lapse;
 * during the restricted period, you will be entitled to receive all dividends
   and exercise all voting rights with respect to the restricted shares; and
 * the restrictions will lapse, and the shares will vest, upon your death,
   disability or retirement from the Board, or upon a change in control of
   Emerson, or when your tenure on the Board ends for any other reason unless a
   majority of the members of the Corporate Governance/Nominating and Public
   Policy Committee determine that you have acted in a manner that is
   detrimental to Emerson's interests or reputation, or have failed to fulfill
   your responsibilities in a satisfactory manner.







--------------------------------------------------------------------------------

[Emerson Electric Co.]
[Restricted Stock Plan for Non-Management Directors]

[incorporated by reference to Exhibit 10.1 hereto]




--------------------------------------------------------------------------------


EXHIBIT B


INSTRUCTIONS FOR 2005 RESTRICTED STOCK GRANT – SEC

A. SEC Reporting


  Under SEC rules the grant to you of _____ shares of Emerson common stock on
February __, _____ was an exempt transaction under Section 16(b) but is
reportable under Section 16(a) on Form 4. Your Form 4 is due by
close-of-business on February __, _____. We will file a Form 4 on your behalf
pursuant to the power of attorney granted by you to ________. You will receive a
draft of your Form 4 by e-mail or fax by the end of the day on February __,
____. You will need to review the information on the draft Form 4 immediately,
paying particular attention to the column indicating your total holdings of
Emerson Electric Co. common stock, and notify ______ at ____________ or by
return e-mail by 10:00 a.m. CST on February __, ____ that you agree with the
information on the Form or indicating any changes you believe may be required.
Upon receipt of your consent to file the Form 4, we will file the Form
electronically as required by the Securities and Exchange Commission, and with
the New York Stock Exchange.


B. SEC Trading Constraints


  Under SEC rules this grant is an exempt transaction under SEC Rule 16(b) and
will not be matchable against other transactions.





--------------------------------------------------------------------------------


EXHIBIT C


RESTRICTED STOCK GRANT


TAX ELECTION INSTRUCTIONS FOR ____

The restrictions on your _________ shares of restricted stock granted February
__, ____, will lapse and the shares will vest at the time you retire as a
director of Emerson, or in the event of your death or disability or a change in
control of Emerson while you are an Emerson director. If your tenure as a
director ends for any other reason, the restrictions will lapse and the shares
will vest unless a majority of the members of the Corporate
Governance/Nominating and Public Policy Committee determine that you have not
fulfilled your responsibilities to the Company or have acted in a manner
detrimental to the Company. Because of the restrictions, the grant is generally
not taxable until the shares vest, at which time they will be fully taxable to
you as compensation based upon the per share value as of such date. You may,
however, make a “Section 83(b)” election, in which event the shares will be
fully taxable to you as current compensation based upon licy the per share value
as of the date of grant. A sample Section 83 (b) election form and instructions
for making the election are attached. Please note that the election must be
filed with the Internal Revenue Service office where you file your return within
30 days after the date the shares are granted. (Since the shares were granted to
you on February __, ____, you must file the election no later than March __,
____.)

Any dividends paid to you on such shares are taxable as ordinary income in the
year of payment and will be subject to self-employment tax unless you have made
a Section 83(b) election.

We recommend that you consult with your tax advisor regarding the availability
of making a Section 83(b) election.



INSTRUCTIONS FOR FILING SECTION 83(B) ELECTION

1.

File one copy with _______________ of Emerson Electric Co. and one copy with the
Internal Revenue Service office where you file your return within 30 days after
the property is transferred (the date of the Restricted Stock Grant).


2.

File one copy with your federal income tax for the taxable year with respect to
which the election is being made.


--------------------------------------------------------------------------------

Election to Include Value of Restricted Stock Grant
In Gross Income Under 83(b) of the Internal Revenue Code

The undersigned hereby elects pursuant to 83(b) of the Internal Revenue Code of
1986, as amended, to include the value of the property described below in gross
income and supplies the following information in accordance with the regulations
promulgated thereunder:

1.

The name, address and taxpayer identification number of the undersigned are:




2.

Description of property with respect to which the election is being made:
_______ (____) shares of Common Stock, par value $0.50 per share, of Emerson
Electric Co.


3.

The date on which property was transferred is ___________ and the taxable year
for which the election is made is ___________________.


4.

The nature of the restriction(s) to which the property is subject is:


  If the service of the undersigned as a director of Emerson Electric Co. is
terminated for any reason other than your retirement, death or disability or a
change of control of Emerson Electric Co., and the Corporate
Governance/Nominating and Public Policy Committee of Emerson Electric Co.
determines that the undersigned has acted in a manner detrimental to Emerson
Electric Co. or has failed to fulfill his responsibilities to Emerson Electric
Co., then the undersigned shall forfeit the property back to Emerson Electric
Co.


5.

Fair Market Value:


  The fair market value at the time of transfer (determined without regard to
any restrictions other than restrictions which, by their terms, will never
lapse) is $___________ per share.



6.

Amount paid for property:


 

The amount paid for said property is $0.



7.

Furnishing statement to employee:


 

A copy of this statement has been furnished to Emerson Electric Co.



 

Dated: __________________
